 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    JENNIFER ANNE HARPER,                   )     NO. CV 18-10436-DDP (AGR)
12                                            )
                Plaintiff,                    )
13                                            )
                        v.                    )
14                                            )     ORDER TO SHOW CAUSE WHY
      K CHRISTOPHER FARKAS, et al.,           )     THE COMPLAINT SHOULD NOT
15                                            )     BE DISMISSED
                Defendants.                   )
16                                            )
                                              )
17                                            )

18
           On December 17, 2018, Plaintiff filed a civil rights complaint against
19
     numerous defendants. For the reasons set forth below, the Court orders Plaintiff
20
     to show cause in writing, on or before February 4, 2019, why this Court should
21
     not recommend dismissal.
22
23
24
25
26
27
28
 1                                               I.
 2                                FACTUAL ALLEGATIONS
 3         A. Complaint
 4         Plaintiff is a party to a family court proceeding in New Jersey in which she
 5   lost (1) legal and physical custody of four children; and (2) “millions of dollars” in
 6   support payments, community property interests and personal property. (Compl.
 7   ¶ 25, 30.)
 8         According to the complaint, the family court awarded Defendant Farkas
 9   physical custody of their four children rather than place them in foster care. (Id.
10   25.) The rulings were the result of “fabricated hearsay allegations never properly
11   entered as evidence in a hearing.” (Id.) Farkas used “‘Stockholm Syndrome’
12   tactics to induce Plaintiff’s children to fabricate evidence” and “testify falsely to
13   governmental officials.” (Id. 33, 38.)
14         Plaintiff alleges she was destroyed emotionally and financially, and
15   essentially “starve[d] . . . into submission” to execute a “Marital Settlement
16   Agreement” that was “fraudulently prepared and presented” and “relegated”
17   Plaintiff to “a monthly support check that was not consistent to what Plaintiff
18   should have been paid if Defendant Farkas (in complicity with Defendant
19   Curtiss/Wright Corporation) had not fabricated his finances and income to Plaintiff
20   and to the court.” (Id. 28, 42.)
21         The complaint contains five claims for (1) conspiracy to violate
22   constitutional rights; (2) conspiracy to interfere with civil rights; (3) conspiracy to
23   alienate Plaintiff from her children; (4) conspiracy to compel Plaintiff to enter into
24   the Marital Settlement Agreement; and (5) conspiracy to defraud Plaintiff by
25   concealing and falsifying the official records of Curtiss-Wright Corporation.
26         The complaint seeks monetary relief and prospective injunctive relief,
27   including injunctions preventing Defendants from enforcing the Marital Settlement
28   Agreement, continuing to make negative and disparaging comments about

                                                 2
 1   Plaintiff, and fabricating and falsifying evidence relating to Plaintiff’s role as
 2   mother.
 3         B. Judicial Notice of Family Court Proceedings in State Court in New
 4              Jersey
 5         Pursuant to Fed. R. Evid. 201,1 the Court takes judicial notice that Plaintiff
 6   filed, in the Central District of California, a Notice of Removal of an action in the
 7   Superior Court of New Jersey, Chancery Division-Family Part, Morris County.
 8   Farkas v. Harper, CV 18-10477 DSF (JCx) (“Harper II”). The Notice of Removal
 9   attaches a Notice of Motion in the New Jersey state court. (Harper II, Dkt. No. 1
10   at 7.)2 A declaration from Mr. Farkas attaches a file-stamped copy of the
11   Judgment of Divorce filed on February 23, 2015 in the Superior Court of New
12   Jersey, Chancery Division-Family Part, and the Marital Settlement Agreement
13   dated February 23, 2015 incorporated in the Judgment. (Id. at 18, 23-38.)
14         The Judgment and Marital Settlement Agreement contain provisions that
15   Plaintiff challenges in her complaint: (1) custody of the children (¶ 1); (2)
16   prohibition on the wife’s contact or communication with the children in any form
17   except by further order of the court3 (¶ 1); (3) support payments to the wife subject
18   to certain termination conditions (¶ 2); (4) distribution of personal property (¶¶ 6-
19   7); (5) distribution of pensions (¶ 9); and (6) jurisdiction of the state court over any
20   subsequently discovered assets (¶ 12(5)(b)). The Agreement also contains a
21
22          1
                  The court may take judicial notice of court filings and matters of
     public record. Reyn’s Pasta Bella LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6
23   (9th Cir. 2006).
24          2
                   Page citations are to the page numbers assigned by CM/ECF in the
     header.
25
            3
                  The Marital Settlement Agreement describes a Final Restraining
26   Order under docket number FV-14-973-13 and further prohibitions on contact
     between the wife and children under docket number FN-14-129-13. (Harper II,
27   Dkt. No. 1 at 23 ¶ 1.) Plaintiff is required to make an application to the court to
     modify the provisions of FV-973-13 and FN-129-13, as applicable, to contact the
28   children. (Id.)

                                                 3
 1   release. (Id. ¶ 16.)
 2                                             II.
 3   ORDER TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE DISMISSED
 4          FOR LACK OF JURISDICTION OR FAILURE TO STATE A CLAIM
 5         The complaint does not specify which defendants are subject to each count
 6   in the complaint. Nor does the complaint allege what each defendant did or did
 7   not do as to each count in the complaint. The court will address several defects in
 8   the complaint.
 9         A. Eleventh Amendment Immunity for New Jersey State Entities and
10              Their Employees in an Official Capacity
11         Plaintiff sues two New Jersey governmental entities and their employees in
12   an official capacity: (1) New Jersey Department of Children and Families
13   (“NJDCF”); and (2) New Jersey Department of Child Protection and Permanency4
14   and employees Amy Sampson, Lelia Garcia, Courtney Hayes and Sabrina
15   Passucci (collectively “NJDCPP Defendants”). (Compl. ¶¶ 4-5.) NJDCPP is part
16   of NJDCF. Craven, 647 Fed. Appx. at 73-74.
17         A suit against a state officer in an official capacity is “another way of
18   pleading an action against [the] entity of which [the] officer is an agent.” Hafer v.
19   Melo, 502 U.S. 21, 25 (1991) (citations omitted). “Suits against state officials in
20   their official capacity therefore should be treated as suits against the State.” Id.
21         In Will v. Michigan Department of State Police, 491 U.S. 58, 64-66 (1989),
22   the Supreme Court held that states and state agencies are not “persons” subject
23   to civil rights suits under § 1983. Moreover, the Eleventh Amendment prohibits
24   federal jurisdiction over claims against a state unless the state has consented to
25   suit or Congress has abrogated its immunity. Pennhurst State School & Hosp. v.
26   Halderman, 465 U.S. 89, 99-100 (1984). New Jersey has not waived its Eleventh
27
            4
                 “Until June 29, 2012, DCPP was known as the Division of Youth and
28   Family Services.” Craven v. Leach, 647 Fed. Appx. 72, 74 n.2 (3d Cir. 2016).

                                               4
 1   Amendment immunity from suit in federal court and Congress did not abrogate
 2   the state’s immunity in enacting 42 U.S.C. §§ 1983 and 1985. Kentucky v.
 3   Graham, 473 U.S. 159, 169 n.17 (1985); North East Med. Servs. v. Cal. Dep’t of
 4   Health Care Servs., 712 F.3d 461, 466-67 & n.2 (9th Cir. 2013); see Capogrosso
 5   v. The Supreme Court of New Jersey, 588 F.3d 180, 185 (3d Cir. 2009)
 6   (dismissing claims against New Jersey entities and employees sued in official
 7   capacity); see also Craven, 647 Fed. Appx. at 75 (same).
 8         The Eleventh Amendment does not bar claims against state officials in an
 9   official capacity for prospective injunctive relief to end a continuing violation of
10   federal law, as distinguished from state law. See Ex parte Young, 209 U.S. 123,
11   155-57 (1908); Doe v. Regents of the Univ. of Cal., 891 F.3d 1147, 1153 (9th Cir.
12   2018) (holding Eleventh Amendment bars claim for prospective injunctive relief
13   under state law). However, the complaint does not allege (1) facts regarding any
14   specific conduct by any state official; (2) how such conduct by each state official
15   violates any federal law; and (3) any basis for prospective injunctive relief as to
16   any state official named as a defendant.
17         B. Rooker-Feldman Doctrine Bars Claims Challenging Outcome of
18              Family Court Proceedings in New Jersey State Court
19         Federal district courts are precluded from reviewing the state court orders
20   under the Rooker-Feldman doctrine. See District of Columbia Court of Appeals v.
21   Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413
22   (1923); see also Exxon Mobil Corp. v. Saudi Basic Indus., Inc., 544 U.S. 280, 284
23   (2005) (Rooker-Feldman doctrine applies to bar “cases brought by state-court
24   losers complaining of injuries caused by state-court judgments rendered before
25   the district court proceedings commenced and inviting district court review and
26   rejection of those judgments”).
27         The Rooker-Feldman doctrine “bars a district court from exercising
28   jurisdiction not only over an action explicitly styled as a direct appeal [from a state

                                                5
 1   court judgment], but also over the ‘de facto equivalent’ of such an appeal.”
 2   Cooper v. Ramos, 704 F.3d 772, 777 (9th Cir. 2012). A federal court must
 3   decline to exercise jurisdiction over any issues inextricably intertwined with the
 4   state court judgment. “[W]e have found claims inextricably intertwined where ‘”the
 5   relief requested in the federal action would effectively reverse the state court
 6   decision or void its ruling.”’” Id. (citation omitted); see Ismail v. Cnty. of Orange,
 7   693 Fed. Appx. 507, 510 (9th Cir. 2017) (affirming dismissal of fraud claims
 8   against social workers under Rooker Feldman doctrine when state court rulings
 9   relied in part on social workers’ reports and testimony, and fraud claims had
10   already been litigated in state court); Henrichs v. Valley View Dev., 474 F.3d 609,
11   616 (9th Cir. 2007) (Rooker-Feldman doctrine bars claim when relief sought
12   “would require the district court to determine that the state court’s decision was
13   wrong and thus void”); Safouane v. Fleck, 226 Fed. Appx. 753, 758 (9th Cir.
14   2007) (affirming dismissal under Rooker Feldman doctrine because federal courts
15   lack jurisdiction to determine whether state proceedings regarding parental rights
16   were valid); Hucul v. Mathew-Burwell, 2017 U.S. Dist. LEXIS 16568, *11-*15 (S.D.
17   Cal. Feb. 6, 2017) (finding court lacked jurisdiction over allegations of fraud and
18   conspiracy in state family court proceedings).
19         Plaintiff seeks an injunction precluding Defendants from enforcing the terms
20   of the Judgment and Marital Settlement Agreement. Such a complaint is barred
21   by the Rooker-Feldman doctrine. MacKay v. Pfeil, 827 F.2d 540, 543-44 (9th Cir.
22   1987) (finding complaint seeking to void state court judgment and preclude its
23   enforcement was barred). There is an exception to the Rooker-Feldman doctrine
24   when a state court’s judgment is based on extrinsic fraud, which is defined as
25   “conduct which prevents a party from presenting his claim in court.” Kougasian v.
26   TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004). Plaintiff does not allege any
27   facts indicating she was prevented from presenting any of her allegations in state
28   court. Hucul, 2017 U.S. Dist. LEXIS 16568, *15-*17 (finding complaint failed to

                                                6
 1   state facts supporting extrinsic fraud exception to Rooker-Feldman doctrine in
 2   family court proceedings). Moreover, Rooker-Feldman bars claims when the
 3   allegations of extrinsic fraud were litigated in state court. Reusser v. Wachovia
 4   Bank, N.A., 525 F.3d 855, 859-60 (9th Cir. 2008); see Ismail, 693 Fed. Appx. at
 5   510.
 6          C. Complaint Fails to State a Claim Under 42 U.S.C. § 1983
 7          “To state a section 1983 claim, a plaintiff must allege facts which show a
 8   deprivation of a right, privilege or immunity secured by the Constitution or federal
 9   law by a person acting under color of state law.” Lopez v. Dep’t of Health Servs.,
10   939 F.2d 881, 883 (9th Cir. 1991).
11              1. Statute of Limitations
12          Federal courts apply the forum state’s personal injury statute of limitations
13   for § 1983 claims. Wallace v. Kato, 549 U.S. 384, 387 (2007); Fink v. Shedler,
14   192 F.3d 911, 914 (9th Cir. 1999). In California, the applicable statute of
15   limitations is two years. Cal. Civ. Proc. Code § 335.1. The statute of limitations
16   starts to run when the plaintiff can file suit and obtain relief. Wallace, 549 U.S. at
17   388. “‘Under the traditional rule of accrual . . . the tort cause of action accrues,
18   and the statute of limitations commences to run, when the wrongful act or
19   omission results in damages. The cause of action accrues even though the full
20   extent of the injury is not then known or predictable.’” Id. at 391 (citation omitted).
21
22          Plaintiff filed the complaint in this court on December 17, 2018, more than
23   two years after the Judgment and Marital Settlement Agreement were filed on
24   February 23, 2015. Plaintiff was aware of her claims no later than the entry of the
25   Judgment and Marital Settlement Agreement that contains the provisions about
26   which she now complains. Thus, Plaintiff’s claims appear to be time-barred. The
27   complaint does not allege any specific facts regarding conduct that purportedly
28   took place within two years before the complaint was filed.

                                                7
 1
 2             2. State Agencies and Official Capacity Claims Against State
 3                 Employees
 4          As discussed above, a state or state agency is not a “person” subject to
 5   liability under § 1983. Will, 491 U.S. at 64-66.
 6             3. Private Actors
 7          Plaintiff names as defendants several private persons and entities: (1) K.
 8   Christopher Farkas; (2) Curtiss-Wright Corporation; and (3) Center for Evaluation
 9   and Counseling, Inc. and employees Margaret Pittaluga, Michael J. Flore,
10   Stephanie Kurilla, Rosa Mercado, Tamer Mossad and Melissa A. Ciottone
11   (hereinafter “CEC Defendants”).
12          “The state-action element in § 1983 ‘excludes from its reach merely private
13   conduct, no matter how discriminatory or wrongful.’” Caviness v. Horizon Cmty.
14   Learning Ctr., 590 F.3d 806, 812 (9th Cir. 2010) (citation omitted). “[P]rivate
15   parties are not generally acting under color of state law.” Price v. Hawaii, 939
16   F.2d 702, 707-08 (9th Cir. 1991). “[S]tate action may be found if, though only if,
17   there is such a ‘close nexus between the State and the challenged action’ that
18   seemingly private behavior ‘may be fairly treated as that of the State itself.’”
19   Brentwood Academy v. Tennessee Secondary Sch. Athletic Ass’n, 531 U.S. 288,
20   295 (2001) (citation omitted); Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d
21   950, 956 (9th Cir. 2008).
22          In Counts IV and V, Plaintiff alleges a conspiracy between Farkas and
23   Curtiss-Wright to “conceal and hide his true income and stock bonus
24   compensation from Plaintiff.” (Compl. ¶¶ 26, 42, 44-47.) Plaintiff alleges that
25   Farkas boasted he had manipulated the books so as to deceive the auditor. (Id.
26   ¶¶ 26, 45.)
27          Plaintiff’s allegations that Curtiss-Wright is publicly traded and “authorized”
28   by the laws of North Carolina are insufficient to establish state action. Jackson v.

                                               8
 1   Metro. Edison Co., 419 U.S. 345, 350 (1974) (“The mere fact that a business is
 2   subject to state regulation does not by itself convert its action into that of the
 3   State”). See Young v. Cnty. of Haw., 578 Fed. Appx. 728, 730 (9th Cir. 2014)
 4   (assuming two private individuals conspired to obtain fraudulent power of
 5   attorney, subsequent misrepresentation to government is not sufficient to allege
 6   conspiracy with government).
 7          Plaintiff alleges that CEC is a “quasi-public agency.” (Compl. ¶ 6.) Plaintiff
 8   alleges no facts to support this legal conclusion. The court need not accept as
 9   true allegations contradicted by matters subject to judicial notice. Sprewell v.
10   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). According to the New
11   Jersey Secretary of State publicly available website, CEC is a nonprofit
12   corporation. (www.njportal.com/DOR/BusinessNameSearch for Center for
13   Evaluation and Counseling). See King v. County of Los Angeles, 885 F.3d 548,
14   555 (9th Cir. 2018) (taking notice of “undisputed and publicly available information
15   displayed on government websites”); Gerritsen v. Warner Bros. Entertainment
16   Inc., 112 F. Supp. 3d 1011, 1033 (C.D. Cal. 2015) (“Under Rule 201, the court
17   can take judicial notice of public records and government documents available
18   from reliable sources on . . . websites run by governmental agencies.”).
19          The Ninth Circuit recognizes four tests to determine whether a private
20   actor was acting as a state actor for purposes of § 983: “(1) public function; (2)
21   joint action; (3) governmental compulsion or coercion; and (4) governmental
22   nexus.” Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th Cir. 2003) (citation omitted).
23   Plaintiff does not allege any facts under any of these tests. A private nonprofit
24   entity does not become a state actor for purposes of § 1983 by receiving state
25   funds and having exemption from state taxes. See Taylor v. St. Vincent’s Hosp.,
26   523 F.2d 75, 77 (9th Cir. 1975).
27          The complaint does not allege facts to support an allegation of conspiracy
28   between any private actor and a state actor. To allege conspiracy in a § 1983

                                                9
 1   case, a plaintiff must allege “‘an agreement or meeting of the minds’ to violate
 2   constitutional rights.” Id. (citation omitted). Conclusory allegations of conspiracy,
 3   unsupported by facts, are insufficient to allege a conspiracy between a private
 4   party and a state actor. Simmons v. Sacramento Cnty. Superior Court, 318 F.3d
 5   1156, 1161 (9th Cir. 2003); Price, 939 F.2d at 708-09. A complaint must allege
 6   “enough factual matter” to support a plausible inference of conspiracy. Bell
 7   Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007). The complaint contains
 8   only conclusory allegations of conspiracy and fails to allege any facts in support of
 9   a meeting of the minds to violate constitutional rights. Id. at 555 (complaint
10   “requires more than labels and conclusions, and a formulaic recitation of the
11   elements of a cause of action will not do”).
12             4. Allegations Against Individual Defendants Other Than Farkas
13          A complaint must give each defendant “fair notice of each claim and the
14   grounds upon which it rests.” Erickson, 551 U.S. at 93 (citation omitted). The
15   complaint must “clearly delineate the claims and the Defendants against whom
16   the claims are made.” Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124,
17   1132 (9th Cir. 2008).
18          The complaint does not provide the individual defendants other than
19   Farkas with adequate notice of the claims against them because it does not allege
20   any particular unlawful conduct as to each defendant. Harris v. Harris, 2012 WL
21   1435680, at *9 (N.D. Cal. Apr. 25, 2012) (“plaintiff’s practice of alleging each claim
22   against ‘defendants’ results in a pleading that is prohibitively vague”) (citing
23   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)).
24          D. Complaint Fails to State a Claim Under 42 U.S.C. § 1985(3)
25          The caption of the complaint indicates that claims are brought under 42
26   U.S.C. § 1985. Of the sections under § 1985, only § 1985(3) could be applicable.
27   To state a claim for relief under § 1985(3), Plaintiff must allege facts showing a
28   conspiracy “for the purpose of depriving, either directly or indirectly, any person or

                                               10
 1   class of persons of the equal protection of the laws.” 42 U.S.C. § 1985(3);
 2   Holgate v. Baldwin, 425 F.3d 671, 676 (9th Cir. 2005). Plaintiff must allege that
 3   she is a member of a racial group or a non-racial group “if ‘the courts have
 4   designated the class in question a suspect or quasi-suspect classification
 5   requiring more exacting scrutiny or . . . Congress has indicated through legislation
 6   that the class require[s] special protection.’” Id. (citation omitted).
 7          Plaintiff does not allege that she is a member of a racial group or an
 8   otherwise protected class, and does not allege any facts indicating that
 9   Defendants discriminated against her on those grounds. Nor does Plaintiff allege
10   any facts in support of an allegation of conspiracy or an act taken in furtherance of
11   such a conspiracy. Accordingly, PLaintiff fails to state facts in support of a claim
12   under § 1985. Id. at 676-77; Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.
13   1980) (affirming dismissal of § 1983 and § 1985(3) claim based on conspiracy to
14   keep wife in poverty and prevent her from effectively prosecuting divorce case);
15   see also United Bhd. of Carpenters & Joiners of Am. v. Scott, 463 U.S. 825, 839
16   (1983) (“group actions generally resting on economic motivations should be
17   deemed beyond the reach of § 1985(3)”).
18          Even assuming Plaintiff could state a claim for relief, claims brought under
19   § 1985 have the same two-year statute of limitations. McDougal v. Cnty. of
20   Imperial, 942 F.2d 668, 674 (1991). Plaintiff’s claims appear to be time-barred for
21   the same reasons explained above in connection with her claims under § 1983.
22          In addition, as discussed above, a state or state agency is not a “person”
23   subject to liability under § 1985(3).
24          E. Absent Federal Question Jurisdiction, the Court Would Not Have
25              Diversity Jurisdiction Under the Domestic Relations Exception
26          “[T]he domestic relations of husband and wife, parent and child, belongs to
27   the laws of the States and not to the laws of the United States.” Ankenbrandt v.
28   Richards, 504 U.S. 689, 703 (1992). The domestic relations exception divests

                                                11
 1   federal courts of jurisdiction to the extent a complaint relies on diversity
 2   jurisdiction. Atwood v. Fort Peck Tribal Ct. Assiniboine & Sioux Tribes, 513 F.3d
 3   943, 947 (9th Cir. 2008). Diversity suits for divorce, alimony or child custody
 4   decrees fall outside federal jurisdiction. See Peterson v. Babbitt, 708 F.2d 465,
 5   466 (9th Cir. 1983) (finding federal court has no subject matter jurisdiction over
 6   suits to “grant a divorce or annulment, determine support payments, or award
 7   custody of children”).
 8                                              III.
 9      ORDER TO SHOW CAUSE WHY ACTION SHOULD NOT BE DISMISSED
10                                  FOR IMPROPER VENUE
11          Federal venue law provides that a civil action may be brought in “(1) a
12   judicial district in which any defendant resides, if all defendants are residents of
13   the State in which the district is located; (2) a judicial district in which a substantial
14   part of the events or omissions giving rise to the claim occurred, or a substantial
15   part of property that is the subject of the action is situated; or (3) if there is no
16   district in which an action may otherwise be brought as provided in this section,
17   any judicial district in which any defendant is subject to the court’s personal
18   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
19          The court has authority on its own motion to decide venue and dismiss the
20   action before a responsive pleading is filed. See Costlow v. Weeks, 790 F.2d
21   1486, 1488 (9th Cir. 1986). “The district court of a district in which is filed a case
22   laying venue in the wrong division or district shall dismiss, or if it be in the interest
23   of justice, transfer such case to any district or division in which it could have been
24   brought.” 28 U.S.C. § 1406(a).
25          Plaintiff alleges that Curtiss-Wright is incorporated and domiciled in North
26   Carolina. (Compl. ¶ 7.) All other defendants are domiciled in New Jersey. (Id. ¶¶
27   3-6, 8-18.)
28          Although Plaintiff alleges that the events, transactions and occurrences

                                                12
 1   that form the basis of her complaint took place in New Jersey and California, the
 2   complaint fails to allege any conduct that took place in California. (Id. ¶ 22.) The
 3   Judgment of divorce was entered by the Superior Court of New Jersey, Chancery
 4   Division, Family Part, Sussex County, on February 23, 2015 in Docket Number
 5   FM-14-1568-13. (Harper II, Dkt. No. 1 at 23.) The Marital Settlement Agreement
 6   incorporated by reference in the Judgment indicates that Plaintiff was a resident
 7   of Connecticut and Farkas was a resident of New Jersey as of February 23, 2015.
 8   (Id. at 26.) The alleged fabrication of evidence submitted to the court that resulted
 9   in the court orders about which Plaintiff complains took place in New Jersey.
10   (Compl. ¶¶ 36, 38, 40, 42, 43-47.) There is no indication in the complaint that any
11   allegedly unlawful conduct took place in California. Thus, venue is improper in
12   this district. See Costlow, 790 F.2d at 1488 (finding improper venue in
13   Washington when all defendants resided in Alaska and virtually all activity that
14   formed basis of complaint occurred in Alaska).
15          Given that venue is improper, dismissal is appropriate. Transfer is
16   available only when it is in the interest of justice. Id. The interests of justice do
17   not warrant transfer in this case. Plaintiff has not stated a federal claim for the
18   reasons set forth above. Based on the Judgment of divorce and the Marital
19   Settlement Agreement, there are proceedings in the New Jersey state court in
20   which Plaintiff can file appropriate applications for relief regarding the issues she
21   raises in her complaint, including custody, communication with her children,
22   support, personal property and undisclosed property.
23
24
25
26
27
28

                                               13
 1                                          IV.
 2                                       ORDER
 3         IT IS THEREFORE ORDERED that on or before February 4, 2019, Plaintiff
 4   shall show cause in writing why this court should not recommend dismissal. If
 5   Plaintiff fails to respond to this order to show cause by February 4, 2019,
 6   then the court may recommend dismissal.
 7
 8
 9   DATED: January 3, 2019                   ____________________________
                                                  ALICIA G. ROSENBERG
10                                             United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            14
